Amendment No. 12
To
Fifth Amended And Restated Revolving Loan And Letter Of Credit Agreement

This Amendment No. 12 (this “Amendment”) is entered into as of November 1, 2007,
among: the two entities included among the Borrower as listed on Exhibit A
attached hereto (individually, and collectively, jointly and severally, the
“Borrower”); the several entities included among the Guarantors as listed on
Exhibit A attached hereto (each, individually, a “Guarantor,” and collectively,
jointly and severally, the “Guarantors”); the several entities constituting the
Majority Banks included among the Banks as listed on Exhibit A attached hereto
(each, individually, a “Bank” and collectively, but not jointly, the “Banks”);
and Bank of America, N.A. (“Bank of America”), as agent for the Banks (in such
capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
Amendment:



  A.   The parties hereto have entered into that certain Fifth Amended and
Restated Revolving Loan and Letter of Credit Agreement dated as of November 4,
2005 (as amended and/or restated from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Loan Agreement.



  B.   The Banks have agreed, pursuant to the terms of Amendment No. 10 to the
Loan Agreement, to permit (i) the delivery of restated, audited financial
statements for MuniMae for the fiscal years ending December 31, 2004,
December 31, 2005 and December 31, 2006 (the “MuniMae Year-End Financial
Statements”), on or before November 30, 2007 (the “MuniMae Year-End Deadline”),
(ii) the delivery of copies of the Form 10-Qs filed by MuniMae with the United
States Securities and Exchange Commission for the fiscal quarters ending
March 31, 2007, June 30, 2007 and September 30, 2007 (the “Form 10-Qs”), on or
before January 31, 2008 (the “Form 10-Q Deadline”), and (iii) the delivery of
audited financial statements for MFH, MEC and TC Corp. (collectively, the “Tier
2 Subsidiaries”) for the fiscal year ending December 31, 2006 (the “Tier 2 2006
Financial Statements”, and together with the MuniMae Year-End Financial
Statements, the “Financial Statements”), on or before December 31, 2007 (the
“Tier 2 Deadline”).



  C.   The Borrower and the Guarantors have advised the Agent and the Banks that
as a result of their continuing efforts to restate certain of their historical
GAAP financial statements, the Borrower and the Guarantors will be unable to
deliver the MuniMae Year-End Financial Statements, the Form 10-Qs (to the extent
required), and the Tier 2 2006 Financial Statements on or before the MuniMae
Year-End Deadline, the Form 10-Q Deadline and the Tier 2 Deadline, respectively.



  D.   In light of the foregoing, the Borrower and the Guarantors have requested
a waiver and consent with respect to the Financial Statements, and the Banks and
the Agent are willing to grant such request solely upon the terms and conditions
set forth in this Amendment, including, without limitation, the issuance of the
Collateral Letter of Credit (as defined below).

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

Section 1. Consent. Notwithstanding anything in the Credit Documents to the
contrary, the Borrower and the Guarantors shall deliver:

(a) audited MuniMae Year-End Financial Statements, the related covenant
compliance certificates and other information required pursuant Section 5.2 of
Schedule 1 to the MuniMae Guaranty, and a copy of the accompanying Form 10-K for
the fiscal year ending December 31, 2006 filed by MuniMae with the United States
Securities and Exchange Commission (the “Form 10-K”), on or before February 15,
2008;

(b) promptly upon filing, copies of the Form 10-Qs filed with the United States
Securities and Exchange Commission; and

(c) audited Tier 2 2006 Financial Statements and the related covenant compliance
certificate and other information required pursuant to Section 5.6.2 of the Loan
Agreement, on or before March 31, 2008.

Section 2. Waiver. In accordance with the terms of Section 8.1 of the Loan
Agreement, solely with respect to the Financial Statements, the Agent and the
Banks hereby waive (a) compliance with Section 5.6.1(b) of the Loan Agreement
and Section 5.1(b) of Schedule 1 to the MuniMae Guaranty, and (b) any Default or
Event of Default under any Credit Document which may have resulted or may result
solely from the failure to timely deliver the Financial Statements, but only to
the extent that the same are delivered in accordance with Section 1 hereof.
Failure to deliver the Financial Statements, the Form 10-K and, to the extent
required, the Form 10-Qs as so provided, or failure to deliver or to file the
same with the United States Securities and Exchange Commission, shall constitute
an Event of Default under the Loan Agreement.

Section 3. Collateral Letter of Credit.

(a) As additional security for the Obligations, MuniMae shall cause an
irrevocable standby letter of credit to be issued by the Police and Fire
Retirement System of the City of Detroit to the Agent, for the ratable benefit
of the Banks, for the account of MuniMae in an amount of $14,000,000.00
(“Collateral Letter of Credit”).

(b) The Collateral Letter of Credit shall be in form and substance reasonably
satisfactory to the Agent and, in any event, shall have a stated expiration date
at least thirty (30) days after the Maturity Date. The Agent, for and on behalf
of the Banks, agrees that it will not present a sight draft under the Collateral
Letter of Credit unless an Event of Default has occurred and is continuing. The
Agent further agrees, for and on behalf of the Banks, that it shall return the
Collateral Letter of Credit to MuniMae for cancellation upon receipt of the
Financial Statements, the Form 10-K and, to the extent required, the Form 10-Qs,
in form and substance reasonably satisfactory to the Agent.

Section 4. Waiver Fee. The Borrower shall pay to the Agent, simultaneously with
the execution and delivery of this Amendment, for the pro rata benefit of the
Banks, based on their respective Commitment Percentage, a waiver fee of
$210,000.00 (the “Waiver Fee”).

Section 5. Representations and Warranties. The Borrower and Guarantors, jointly
and severally, represent and warrant to the Banks as of the effective date of
this Amendment that, assuming the due execution and delivery of this Amendment:
(a) no Default or Event of Default is in existence, from and after, or will
result from, the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (b) each of the representations and
warranties of the Borrower and the Guarantors in the Loan Agreement and the
other Credit Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event); and (c) this
Amendment and the Loan Agreement (as amended by this Amendment) are legal, valid
and binding agreements of the Borrower and the Guarantors and are enforceable
against them in accordance with their terms.

Section 6. Ratification. Except as hereby amended or waived, the Loan Agreement,
all other Credit Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or Event of Default or of any covenant, term or provision of the Loan Agreement
or the other Credit Documents. In furtherance of the foregoing ratification, by
executing this Amendment in the spaces provided below, each of the Guarantors,
on a joint and several basis, hereby absolutely and unconditionally
(a) reaffirms its obligations under the Guaranty or the MuniMae Guaranty, as
applicable, and (b) absolutely and unconditionally consents to (i) the execution
and delivery by the Borrower of this Amendment, (ii) the continued
implementation and consummation of arrangements and transactions contemplated by
the Loan Agreement (including, without limitation, as amended or waived hereby)
and the other Credit Documents, and (iii) the performance and observance by the
Borrower and each Guarantor of all of its respective agreements, covenants,
duties and obligations under the Loan Agreement (including, without limitation,
as amended or waived hereby) and the other Credit Documents.

Section 7. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until the following
conditions have been fulfilled to the satisfaction of the Agent:

(a) receipt by the Agent of a fully-executed counterpart original of this
Amendment;

(b) receipt by the Agent of the Collateral Letter of Credit, along with an
opinion of counsel of the issuer of the Collateral Letter of Credit regarding
the enforceability thereof in form and substance reasonably satisfactory to the
Agent; and

(c) receipt by the Agent, for the pro rata benefit of the Banks, of the Waiver
Fee.

Section 8. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 9. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Loan Agreement.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 11. Successors and Assigns. This Amendment shall be binding upon each of
the Borrower, the Guarantors, the Banks, the Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Borrower,
the Guarantors, the Banks and the Agent.

Section 12. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 13. Expenses. Each Borrower jointly and severally agrees to promptly
reimburse the Agent and the Banks for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

Section 14. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 15. No Course of Dealing. The Agent and the Banks have entered into this
Amendment on the express understanding with each Borrower and Guarantor that in
entering into this Amendment the Agent and the Banks are not establishing any
course of dealing with the Borrower or the Guarantors. The Agent’s and the
Banks’ rights to require strict performance with all of the terms and conditions
of the Loan Agreement and the other Credit Documents shall not in any way be
impaired by the execution of this Amendment. None of the Agent and the Banks
shall be obligated in any manner to execute any further amendments or waivers
and if such waivers or amendments are requested in the future, assuming the
terms and conditions thereof are satisfactory to them, the Agent and the Banks
may require the payment of fees in connection therewith. Each of the Borrower
and the Guarantors agrees that none of the ratifications and reaffirmations set
forth herein, nor the Agent’s nor any Bank’s solicitation of such ratifications
and reaffirmations, constitutes a course of dealing giving rise to any
obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or the Guarantors with respect to any subsequent
modification, consent or waiver with respect to the Loan Agreement or any other
Credit Document.

Section 16. Jury Trial Waiver. BORROWER, GUARANTORS, AGENT AND BANKS BY
ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON (WHETHER IN CONTRACT, TORT OR OTHERWISE), ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER CREDIT
DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE CREDIT DOCUMENTS, AND AGREE
THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 12 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

              BORROWER:   MMA FINANCIAL WAREHOUSING, LLC         By:   MMA
Equity Corporation, its sole member
 
      By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

          MMA FINANCIAL BOND WAREHOUSING, LLC
    By:   MMA Equity Corporation, its managing member
 
  By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

          GUARANTORS:   MUNICIPAL MORTGAGE & EQUITY, LLC
 
  By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

      MMA FINANCIAL HOLDINGS, INC.

By:
  /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

(Signatures continued on next page)

2

          GUARANTORS (CONT.):   MMA EQUITY CORPORATION
 
  By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

      MMA FINANCIAL TC CORP.

By:
  /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

          MMA FINANCIAL BFGLP, LLC
    By:   MMA Financial TC Corp., its sole member
 
  By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

      MMA FINANCIAL BFRP, INC.

By:
  /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

(Signatures continued on next page)

      GUARANTORS (CONT.): MMA SPECIAL LIMITED PARTNER, INC.

By:
  /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

          MMA FINANCIAL BFG INVESTMENTS, LLC
    By:   MMA Financial TC Corp., its managing member
 
  By:   /s/ Edward J. Feldkamp IV



    Edward J. Feldkamp IV, Vice President and Treasurer

     
AGENT:
BANKS:
  BANK OF AMERICA, N.A., as Agent
By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President
BANK OF AMERICA, N.A., as one of the Banks
By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President



    CITICORP USA, INC., as one of the Banks

By: /s/ Rosanna M Valenzuela
Rosanna M Valenzuela, Vice President


(Signatures continued on next page)



      BANKS (CONT.):

COMERICA BANK, as one of the Banks

By: /s/ Lisa Kotula
Lisa Kotula, Vice President


MERRILL LYNCH COMMUNITY DEVELOPMENT COMPANY, L.L.C., as one of the Banks

By: /s/ Michael Solomon
Michael Solomon, Director


SOVEREIGN BANK, as one of the Banks

By: /s/ Keith A. Harding
Keith A. Harding, Vice President


3

EXHIBIT A

I. Borrower:

MMA Financial Warehousing, LLC, a Maryland limited liability company (“SPE I”),

MMA Financial Bond Warehousing, LLC, a Maryland limited liability company (“SPE
II”), and

(SPE I and SPE II are individually, and collectively, jointly and severally
referred to as the “Borrower”).

II. Guarantors:

Municipal Mortgage & Equity, LLC, a Delaware limited liability company
(“MuniMae”),

MMA Financial Holdings Inc., a Florida corporation (“MFH”),

MMA Equity Corporation, a Florida corporation (“MEC”),

MMA Financial TC Corp., a Delaware corporation (“TC Corp.”),

MMA Financial BFGLP, LLC, a Maryland limited liability Company (“BFGLP”),

MMA Financial BFRP Inc., a Delaware corporation (“BFRP”),

MMA Financial BFG Investments LLC, a Delaware limited liability company (“BFG
Investments”), and

MMA Special Limited Partner, Inc., a Florida corporation (“MSLP”).

(MuniMae, MFH, MEC, TC Corp., BFGLP, BFRP, BFG Investments, and MSLP are each
referred to as a “Guarantor” and are collectively, jointly and severally
referred to as the “Guarantors”).

III. Banks:

Bank of America, N.A.
Citicorp USA, Inc.
Comerica Bank
Merrill Lynch Community Development Company, L.L.C.
Sovereign Bank



1670900.7

4